Explanations of vote
(DE) Madam President, during the last formal sitting, I asked if the use of the camera could not be made easier by leaving one seat empty. Today that was once again not the case. The camera was not on me, but on General Morillon and then on Mr Grosch. Perhaps it would be possible to ensure that both the cameraman's job and our job are made easier.
- Thank you Mr. Rack, we will remind the services.
Oral explanations of vote
- Madam President, I did, in the end, vote for this report because, as a whole, we are all in favour of preserving our environment. That is a noble tradition of my party - the Conservative Party in Britain - but I think I have to put two riders to it.
The first rider is that we can only have a proper policy on climate change if everybody joins in. It is simply a waste of time for the European Union, or an individual country, to have a policy. So we have to involve the countries of Asia.
The second rider is that, in the uncertain times in which we live, a policy of climate change has to be tempered with the need for energy security. We face a situation in the world today where all of our countries need a ready supply of energy. That must be predominant because, without it, the economies and the welfare and the well-being of our people will not be sustained.
- (PL) Madam President, I would also like to speak on the subject of this directive. I voted against the directive, as I am utterly convinced that it is extremely dangerous and poses a threat to Europe's development. It combines the obvious issue of the need to sensibly protect the environment with an utterly hypocritical idea, namely that humans can influence the cyclical changes in our climate.
It is precisely this part, that is, the issue of reducing carbon dioxide emissions, that makes up the most important section of this document. The enormous sums of money, estimated at hundreds of billions, that are to be spent on this objective, will be utterly wasted, when they could be used to create real environmental and energy security in the European Union instead. This is a very poor and tragically unfortunate solution.
- Madam President, several paragraphs and sections of the Florenz report, especially paragraph 190, relate to agriculture's contribution to climate change. While low or conservation tillage is an option in most EU states and has economic as well as climate change benefits - and deserves far more support, in my view - the agricultural debate and research concentrate largely on the methane and nitrous oxide contributions of ruminant livestock.
While progress is being made, I do not support Member States having to meet their non-trading sectors' targets for emissions reductions by the compulsory reduction of Europe's cattle herds. Let us not forget that what we do not produce here in Europe we will import. One kilo of beef produced in Brazil results in six times the carbon dioxide emissions of one kilo of beef produced in Ireland.
(PL) Madam President, the European economy is the largest importer of fossil fuels. An increase in the price of these fuels, due to greater demand and higher extraction costs, may have a significant, negative impact on the quality of life of our citizens and make the European Union's economy less competitive.
Efforts to save energy and introduce clean energy sources, which produce energy at a stable and relatively low price, could counteract this trend. Making use of scientific research and using it to develop technological solutions will automatically reduce carbon dioxide emissions. However, spreading controversial theories and scaring us with information on carbon dioxide has no added value and makes the technical and material process of reducing carbon dioxide emissions, and restricting the use of fossil fuels to produce energy, more difficult.
I support all technical and scientific activities aimed at reducing the use of fossil fuels. Unfortunately, however, I cannot agree with the theories expressed in Mr Florenz's report. I do not support the report.
- (CS) Madam President, I would like to thank Karl Florenz for his efforts and for the democratic way in which he has managed the Temporary Committee on Climate Change. Although his original report was better than this compromise I have voted for it none-the-less. A very wide range of views was expressed in today's matter-of-fact businesslike discussion, some of them critical but all sharing the view that climate change is now under way and there is no doubt that with today's level of civilisation we can manage to influence it and our responsibility to future generations is to reach agreement on effective measures. None of them are panaceas and all of them must apply to all continents. I believe that the Czech Presidency, despite the extreme views of the Czech president, will manage to extract fresh undertakings from the US.
- (CS) Madam President, ladies and gentlemen, I have voted against the Florenz report. The adoption of this report is bad news for EU citizens. The Earth's climate has changed, is changing and will change regardless of whether or not we want it to. This will not be influenced in any way by the absurd undertakings which the EU is imposing on itself in this area. The Florenz report asserts that the climate undertakings adopted by the EU in 2007 are insufficient and that they must be increased. I do not agree with this. As long as the EU is the only part of the world reducing its emissions then the target of reducing global emissions will never be achieved. All we will achieve will be that a large proportion of European businesses will relocate and jobs will be lost. The report's authors want to change everything in Europe, from food menus to tourism, where social tourism is to become the official aim. Even Mao-Tse-Tung would feel proud of such a cultural revolution where everything old is chucked out and replaced with the new. No rational man could agree to such an approach and I have therefore voted against it.
- (PL) Madam President, although 70% of the earth's surface is made up of water, our water reserves, especially of drinking water, are shrinking at a frightening rate. Ever greater areas of our planet face the threat of water poverty. The faster the rate of development, the greater the demand for water. Research has shown that, as societies become wealthier, the demand for water increases. There is no progress without water.
Many regions of the world are teetering on the brink of disaster. Maintaining the status quo in terms of water management could lead to a situation where access to water will not only cause disputes, but will lead to wars. The material situation of countries, rather than the military capabilities they might possess, will determine their success. Water shortages will, in a very short space of time, lead to a food crisis.
We need a suitable, integrated policy, which will help to preserve and rebuild our water reserves. We need to rationalise water usage.
- Madam President, allow me to explain why I voted against the Florenz report on climate change.
Policies relating to climate change are based to a large extent on alarmist ideologies. The evidence for climate change is controversial. Hypotheses blaming man for this change are also, to say the least, disputable. Man is seen as a creature who is harmful to the environment without making a beneficial contribution. I do not share this view.
The content of the report is a direct consequence of an ongoing fashionable green ideology stating that we must put nature and the planet first, that we cannot take care of people, their needs and interests.
The few amendments to the report calling for further progress on nuclear energy, and supporting headway on nuclear fusion, can hardly mitigate its negative impact on the whole European economy and agriculture.
I voted against the report because it is a blueprint for substantial political problems. Instead of bringing forward ideas that nobody is interested in, we should take care of people and their needs.
- Madam President, I supported this report mainly because the paragraphs I had some concern about were either deleted or modified in a way which I felt was appropriate. They related specifically to agriculture livestock production. I would reinforce the point that the European Union has considerably reduced its livestock production due to CAP reforms in the past, that we are now net importers of beef and that beef is produced elsewhere with the climate change concerns attached to it.
This really shows us how important it is that there is global consensus on it and that, while Europe might lead the way, we must try to insist that others follow us because we will only do ourselves harm if we are seen to be the only ones stepping up to the mark.
Finally I support the idea in this report of a specific year targeted towards providing information and dealing with the issue of climate change in a way which brings people along with us. There is already good work being done in this area.
- Madam President, I voted for this report because I feel, for the first time, that the European Union is in synchronisation with the United States. President Obama has been elected to office saying that he is going to put the environment first in his programmes.
But I do not know whether my constituents will accept that we are actually going to make any difference. Even if the United States and the European Union act in concert to limit the emission of carbon, we must consider what will happen if we do not do enough to encourage the emerging India and China to do the same - by transfer of technology and by helping the Chinese and the Indians to find the most modern low-carbon technology that we can export and help them to partner. The fact is that, as we speak, China is making the production of carbon-intensive coal-fired power stations come on stream every two weeks. So how are we helping ourselves limit this thing without helping the transfer of technology?
Madam President, once again we see the European Union inhabiting a virtual world - a world that exists only in Parliament resolutions, in Commission communiqués and in Council press releases.
We condemn global warming, yet our monthly peregrination between Brussels and Strasbourg generates hundreds of thousands of tons of greenhouse gases. We cant about sustainable land use, yet the common agricultural policy encourages the felling of hedgerows, the use of chemical-based fertilisers and the dumping of surpluses on vulnerable Third World markets. We preach conservation, yet the common fisheries policy has created an ecological calamity, wiping out what ought to have been a great, renewable resource.
Colleagues, do you not think our voters have noticed? Do you imagine that, like Descartes's malicious demon, you can manipulate their reality by controlling their perception? The fact is that our voters saw through us long ago, which is why, at every opportunity, they vote 'no'. If you think I am wrong, prove me wrong. Put the Lisbon Treaty to a referendum: Pactio Olisipiensis censenda est.
- (CS) Although I have voted for the Fava report, I have fundamental reservations over the title of the directive providing for sanctions against employers of illegally-staying third-country nationals. This is hypocritical when the black economy also includes millions of European workers, tradesmen, domestic servants and others and the harmonisation of sanctions must apply to work on the black market irrespective of where the employee comes from.
- (NL) The delegation from the PvdA (Dutch Labour Party) supports this directive's objective, namely to penalise the employment of illegal immigrants with a view to discouraging working illegally as one of the factors attracting illegal migrants, whilst at the same time aiming to prevent and control the exploitation of migrants.
Despite a number of positive elements in this compromise, we felt compelled to vote against it for a number of reasons. Initially, there was liability covering the entire chain right up to the main contractor. Unfortunately, this clause did not make it into the compromise between the Council and Parliament, which is now restricted to the first stage in outsourcing or subcontracting. This is counterproductive and encourages more outsourcing in order to avoid social liability.
Furthermore, there are insufficient guarantees that migrants will be protected and employers punished for breaking the rules. Migrants will not be entitled to receive any outstanding wages before they are deported, nor will they be allowed to wait for their pay in the European Union. The chances of them getting their money after they have been deported are non-existent. This means that illegal immigrants who become the victims of exploitation and want to fight for their rights hardly stand any chance at all.
Madam President, I abstained on this important vote in this Parliament. I am, of course, not in favour of illegal immigrants coming into our countries and taking the jobs of those who have paid their taxes and paid their way over time, but I think the responsibility here should rest not principally with employers but with the national governments of the individual countries.
It gives me the chance, by that abstention, to put on record my view that our present British Government has failed lamentably to have a proper immigration policy in our country - an immigration policy that tracks those coming in as well as those going out, that ensures there is fairness between those who are entitled to come in and those who are not, and, above all, a policy which will maintain good race and community relations, based on the fact that the people of Britain feel there is a right and proper balance between those who come in, those who are here and those who go out.
(IT) Madam President, I wanted to raise a point of order, because as far as I understand, we have not voted on the Fava report. I do not see how we can give explanations of vote when the vote has not taken place.
We voted on the report, we did not take the final vote, so people may well wish to express themselves on the earlier votes.
- (PL) Madam President, the demographic crisis is one of the most important challenges facing the European Union in the near future. A low birth rate and longer average life expectancy mean that our society is ageing. In the meantime, an ever smaller group of citizens will have to pay the associated costs.
A shortage of applicants for certain jobs means that illegal immigrants are being employed, as the cost of their labour is significantly lower. Illegal employment should be punished, and its negative consequences should, first and foremost, be felt by employers, and only later affect the workers themselves.
The Directive sets out appropriate administrative requirements to be met by employers. However, these requirements should not be excessive, as they might have a negative impact on the situation of people who have entered the European Union legally and hold valid work permits. Being obliged to examine the applicants' papers might discourage employers from employing foreigners and, as a result, lead to a drop in the employment rate and undermine the labour market.
- (NL) I am going to vote in favour of the Fava report, though it is, of course, far from perfect. I would in any event like to express my support for the directive, which seeks to address the employment of illegal immigrants.
This is, of course, just the tip of the iceberg, because we should also address human traffickers, networks that provide support to illegal immigrants and also, of course, Member State governments that legalise illegal aliens on a massive scale. After all, it is precisely this impunity that is one of the major draws in this whole issue of illegal immigration. Illegal aliens can organise whatever protests they please, make demands, set up petitions, without running the risk of being caught or of being returned to their countries of origin. A return policy should be adopted that is effective and that does exactly what it says on the tin.
Madam President, the right to determine who may cross your borders and settle on your territory is a defining attribute of statehood. For years this Parliament has been seeking to bestow that attribute of statehood on the European Union, doing so without the consent of the voters and, in so far as one can judge from the results of the French, Dutch and Irish referendums, in the face of active opposition from the voters. The question of illicit migration ought to be a national prerogative and the question of sanctions against employers of illicit entrants ought certainly to be reserved to the Member States.
If the European Union wants to extend its jurisdiction into this field it ought first to secure the wholehearted consent of the people for the legal basis on which it intends to do so. That means putting the Lisbon Treaty to a referendum. Pactio Olisipiensis censenda est.
- Madam President, this is a dreadful piece of legislation. It is dreadful, because it criminalises the employer and does not criminalise the illicit immigrant. It is nonsense. This will create a sense of foreboding among all employers whenever they have to employ somebody. Can you imagine what will happen when a potential employer looks at a potential employee and starts asking questions which are of a very intrusive nature?
In addition, this has nothing at all to do with the European Union. This ought to be a matter for national legislation and national governments - for the national parliaments of individual Member States to decide whom they want and do not want in their countries. To criminalise national employers at a time of deepening recession is absurd. This piece of legislation should never see the light of day.
- (CS) The European Union can now see the first results of the common energy policy. The ETS auctions will begin in 2015 and the renewable energy programmes have started. Only the adoption of the Lisbon Treaty will enable the more effective management of European priorities in the energy sphere and these are now changing. Most important of all is political independence. Energy supply must not be a source of political blackmail. The second priority is to increase the share of clean energy and renewable energy. This is the reason why these technologies, as well as nuclear energy and its operational safety and waste issues must also be targeted in research funding. The most fundamental thing this discussion has shown is that we must also look for ways to limit consumption and show respect for natural resources. However, this starts with the education of our children.
- Madam President, I remember a lecturer once saying to me, when I was a young master's student, that technology offers many solutions, but, if you want to achieve things, you often need political and managerial will to achieve your goals.
Here it is once again in the European Parliament. We talk about climate change. We talk about energy efficiency. Yet, let us remember that 12 times a year we move this House from Brussels to Strasbourg, not to mention the extra buildings that we have in Luxembourg. Not only does that cost the taxpayers of Europe an extra EUR 200 million a year, but it emits 192 000 tonnes of CO2 - equivalent to 49 000 hot air balloons. So it is time for politicians in this Chamber to stop emitting their own hot air over energy efficiency and climate change, cut out the hypocrisy and close down the Strasbourg Parliament.
(IT) Madam President, I drive a car, and as a driver I am constantly fed up with all the persecution we face. Some of the proposals made in this report are typical examples of this, which is why I voted against it.
Madam President, I reluctantly supported this, though I would have preferred not to have voted for it. The reason is that we cannot create efficiency without competition. Competition is the prime driver of efficiency in any market - energy or whatever - and here we are using a tool - technology - across the European Union to drive an energy efficiency market.
Surely we should drive energy efficiency through competition in the European Union. Had we done so and had we looked at how we can compete with each other to increase our energy efficiency, we would have the best efficient energy market in the world. That is why I said I voted for this reluctantly.
- Madam President, before we bid goodbye to Guantánamo by a combination of a resolution of this Parliament and the executive decision of the President of the United States - a wicked combination of naked power - let me just put on record two facts.
First of all, Guantánamo was set up in order to protect all of our citizens. As far as the United States was concerned, it worked. Since 9/11 there has not been one single act of terrorism on the United States mainland. As he goes into retirement, let us salute the record of President George W. Bush as far as that is concerned. I realise I have spoken the ultimate heresy in this House by saying it, but it is true.
Secondly, let us remember too that, although we have been pretty free with our advice to the Americans, let us see what Europe does now to take the burden-sharing of some of these prisoners and protecting our people from future terrorist attack. I will not be holding my breath.
Madam President, ever eager to jump on any passing bandwagon, today the European Parliament demanded that Member States throw open their doors to Guantánamo detainees, on the very day when security services reveal that Mullah Sakir, who was released last year, is now in the high command of al-Qaeda and directing attacks on British and NATO troops in Afghanistan. On that very day, we declare the EU is an open house for such terrorist activists. Are we mad? Remember, once admitted and regularised as citizens, such people can move freely through every Member State in the EU. I trust those who voted for this madness will stand over it when it all goes wrong.
- (CS) Madam President, allow me to explain why I abstained from voting on the resolution concerning the closure of the Guantánamo prison. Yesterday's discussion showed that everyone welcomes this popular or populist plan of the US President, but that is all we can do. The resolution contains assessments for which we do not have sufficient verified evaluations or verified data. We devoted three hours of heated debate yesterday to the question of where to put the prisoners and those whose crimes have not been proven. Of course, the solution lies with the US Congress and with the individual governments of some European countries, but not with the European Parliament. Therefore I did not vote for the resolution.
- (NL) Whilst the resolution on Guantánamo contains a number of elements that confirm the very foundations of the rule of law, I am not happy, of course, with the underlying tenor of this text, namely that the detainees of Guantánamo would be victims of some sort that deserve our sympathy. They are not exactly squeaky clean. They are people who are suspected of committing acts of terrorism but for whom conclusive evidence is lacking.
The Member States should make the necessary arrangements for the acceptance of Guantánamo inmates, or so the resolution claims. This is problematic, to say the least. The problem of radical Islamic fundamentalism is, in my view, considerable enough in Europe, and it bears witness to a certain level of short-sightedness to want to fight terrorism but at the same time open the floodgates to people who are suspected of having ties with al-Qaeda, the Taliban and related groupings.
- Madam President, for years this House has criticised the United States over the suspension of civic freedoms inherent in the maintenance of the secure facility at Guantánamo. Mine was among the voices raised in concern.
I accepted - unlike some in this Chamber - that these were difficult and sensitive issues. A number of detainees were released only to be recaptured on the battlefields of Afghanistan. One blew himself up in a market in Iraq, killing dozens of people. Nonetheless, some principles are absolute and ought not to be sacrificed to expediency. One such is the principle that no one should be detained without being accused of an offence.
Colleagues, we prefaced each of our resolutions on Guantánamo with protestations of goodwill. We spoke, we insisted, as friends of the United States. Well, here is our chance to vindicate that boast. The US Administration, in doing what we have long urged, asks our assistance. Not to tender it would be mean, inconsistent, hypocritical and self-defeating.
- Madam President, those of us who believe in freedom, individual liberty and the rule of law have for years sought to persuade our American friends to close Guantánamo Bay, or the detention there. So the country that calls itself the leader of the free world cannot put aside those values for its convenience, albeit understandable security concerns.
Now that President Obama has announced the closure of Guantánamo Bay, we should be helpful in any way we can. However, it is not for the European Union to determine who enters the European Union countries. It should be for Member States, and let us call upon the Member States of the European Union to do their bit to help our American friends at this time. They have shown the will. They have listened to us. It is about time we listened to them, just as the European political élite should listen to the voters when, in referendum after referendum, they have rejected the Lisbon Treaty. It is time for us to listen to the voices that count.
- Madam President, Magna Carta and habeas corpus are the bedrocks upon which the American Constitution was written. They are also the bedrock upon which the laws of my country have been written. You cannot charge someone and lock him up without accusing him and having a trial. However, year after year in this Parliament, we condemned President Bush for what he did with Guantánamo Bay. Now we have a situation where President Obama has, quite correctly, decided to do away with it.
When the American executive President has listened to what we have had to say, surely it is up to us to encourage Member States to take on the burden of our American allies. However, that is not a matter that this Parliament can dictate to other parliaments. It is for the national parliaments to decide that it is in their interests to help the Americans in their time of need.
Written explanations of vote
in writing. - (LT) Europe needs a single strategic energy policy, which would ensure the efficient use of resources and minimize environmental impact.
The EU and Member States must ensure the development of Europe's energy infrastructure, which is imperative as we strive to diversify the EU's energy sources and reduce dependency on fossil fuels.
Today in the EU, the heating of buildings accounts for the highest amount of energy used and the most CO2 emitted - about 40% of all CO2 emitted. In this area in particular there are many opportunities to save energy.
I agree with the rapporteur's proposal to organise an information campaign for citizens at a national level, aimed at increasing efficient energy use, during which home and flat owners would have thermal images taken of their property and would be given information on their energy efficiency and offered recommendations on the funding of possible modernization works by requesting microcredits. Poor energy efficiency is a sore point with post-Soviet era buildings and many owners do not know how and by what means they can save energy. I believe it is necessary to increase aid from the Structural Funds by up to 15% (currently 3%) for dwelling renovation.
in writing. - British Conservatives welcome the broad thrust of the report of the Temporary Committee on Climate Change. We believe that the report offers a significant contribution to the debate, which will lead to an effective international agreement on climate change in Copenhagen in 2009. We support in particular the aim of ambitious medium and long-term emission reduction targets, the promotion of renewable energy and increased energy efficiency, and the call for a sustainable approach to forestry, rainforests and deforestation. We also believe that a low-carbon economy will trigger greater innovation, which will create new and competitive businesses and new jobs in the fields of clean technology, renewable energies and green enterprises.
However, we cannot support the concept that the European Security Strategy and the European Security and Defence Policy have a role to play in tackling the effects of climate change.
We also strongly oppose references to the Lisbon Treaty, in particular those which suggest that the competences of the European Union in the field of climate change are not already sufficient. We believe that the EU has all the powers that it needs to help the peoples of Europe work together to succeed and lead by example on climate change.
I voted in favour of the Florenz report because I agree with the recommendations made with regard to the future integrated policy on climate change.
This report calls on the Commission to monitor closely and analyse the very latest scientific research findings in order to assess in particular whether the EU's 2ºC target would really achieve the aim of preventing dangerous climate change effects.
At the same time, it emphasises the importance of the EU and other industrialised nations setting, as a group, a medium-term target for cutting greenhouse gas emissions by 25-40% by 2020, as well as a long-term target for cutting emissions by at least 80% by 2050, compared to 1990, while continuing to focus on the target of limiting the rise in the average global temperature to 2ºC above pre-industrial levels, thereby giving a 50% probability of achieving this objective.
in writing. - This is a report that shows the way forward and sends a clear message to all to take action now, before it is too late. We cannot take risks where the prevention of nature and humanity is concerned. We need an integrated police so as to avoid overlaps in work and we need to harmonize our aims and strategies. The European Union should take the leading role in the battle against climate change and this report is a huge step towards that direction. The rights to life, security, health, education and environmental protection are fundamental and it is our duty to safeguard them for the generations to come. We are already aware of the huge damage that climate change is causing and we are duty bound to minimize this damage as much as possible.
in writing. - (SV) We have, today, voted in favour of the report on the EU's future integrated policy on climate change. In this connection, we would, however, like to emphasise that the revenues from the trade in emissions allowances should accrue to the Member States.
I voted in favour of the report '2050: The future begins today - Recommendations for the EU's future integrated policy on climate change' because climate change may result in irreversible disasters and the era of cheap fossil energy is about to come to an end.
This is why the EU needs to join forces with its strategic partners in making every effort to reduce its current dependency on fossil fuels and increase significantly the proportion of renewable energy used.
With the appropriate investments, the European economy's energy efficiency must grow, while polluting greenhouse gases must be cut by more than 25% in the next 12 years.
The EU must take the necessary firm action to achieve the following objectives by 2050: a reduction in greenhouse gas emissions, a 60% level of renewable energy use and energy efficiency.
The European Year of Creativity and Innovation can be a major benchmark in this respect, highlighting the fundamental importance of investments in scientific research and new technologies.
in writing. - (EL) Climate change is the result of the irresponsible exploitation of natural resources by capital for the sake of profit.
The EU considers the workers, their way of life and their consumption habits to be at fault. It wants to put the wolf to guard the sheep, by placing responsibility for moderating climate change with precisely those who are causing it: the monopolies and the multinationals. Energy, water, forests, waste and agricultural production are being privatised and concentrated in the hands of a few multinationals, now in the name of the environment. The unimpeded operation of the 'free market', the liberalisation of markets and capitalist restructurings form the core of the measures proposed in the European Parliament report.
EU agreements with third countries demand the liberalisation of markets and public services in all these sectors. Targets are included such as, for example, for biofuels, which destroy huge forests. Mutations are being promoted and support is given to single crops, thereby destroying biodiversity.
Environmental protection is even being used as a pretext for imperialist interventions in accordance with the 'Solana doctrine'.
The green economy being promoted by the EU and the USA offers a way out for the purpose of over-accumulating capital, safeguarding profits for the monopolies and increasing the exploitation of workers and natural resources. Not only does it not solve anything; on the contrary, it exacerbates the problem of climate change.
in writing. - (PT) I voted in favour of the Florenz report on the subject '2050: The future begins today - Recommendations for the EU's future integrated policy on climate change' because it presents the European Union, the Member States and their citizens with a number of proposals for meeting ambitious greenhouse gas reduction targets in the European Union.
I would like to stress that the climate change issue requires a cross-cutting approach at all levels of public policy making, and that investment in 'green' technologies is also a requirement of the current economic crisis, in that it will help create more jobs.
I believe the final report by the Temporary Committee on Climate Change, of which I was a member, is a highly positive contribution to the fight against climate change and clearly demonstrates the need to reach international agreement at the Copenhagen conference at the end of the year.
The report does not tackle the core issue regarding the causes of environmental abuse, which is the predatory nature of capitalism. It just tries to share out the responsibility among all parties so as to justify proposals that are essentially based on the liberalisation of markets, with users and workers bearing the costs.
Although the final text approved in plenary is more restrained than the original proposal and does have some positive aspects, we do not agree with other points, namely when environmental protection is used as an excuse for yet another opportunity to step up the ideological offensive, to lay the responsibility on ordinary people and workers, and to commercialise all environmental activity and make it profitable.
Thus we voted for certain proposals, including those tabled by our group, which sought to improve the report's content, but we had to show our disagreement with the attempts to commercialise everything that is essential to human life, including the air we breathe.
in writing. - Climate change is one of the biggest challenges facing the world today. I am in favour of energy-efficient light bulbs, but frankly it is not enough. We will all have to make and put up with changes to our lifestyle and lives that are far more drastic and dramatic.
I was recently asked at a public meeting in Cheltenham in my constituency what I thought was the most important thing that could be done to combat global warming and climate change. My response was clear: ratify the Lisbon Treaty. Without a strong powerful EU with competence in Common Foreign and Security Policy I do not believe we will get the US and Japan, China and India, to take the necessary measures.
The backing and encouragement of a powerful EU speaking with a single voice will do more to combat climate change than millions of energy-efficient light bulbs.
This report brings together the positions of several political groups and sectoral interests on the basis of the most recent and reliable scientific data. This document is therefore undeniably thorough, wide-reaching, up to the minute and relevant.
I agree with the report overall, but I voted against the more direct references to the impact of livestock farming on climate change, since I felt they were excessive Agriculture must not be ostracised. Instead, the production and consumption of local products must be emphasised, since transporting them results in lower greenhouse gas emissions.
On the other hand, I voted in favour of the references to the problems faced by agriculture as a result of climate change, as I believe that the most severely affected regions should be duly compensated. Still on the subject of adapting to climate change, I agree that there is an urgent need to implement the new framework directive on soil protection, and that cohesion policy, water protection policy and the Natura 2000 network need to be adapted to cope with the expected impacts.
Lastly, I voted in favour of the references to the need to avoid overusing the Kyoto Protocol flexibility mechanisms, since Europe must actually reduce its emissions if it wants to retain its leading role in international negotiations and secure a global agreement in Copenhagen.
Climate change is a fact. Some scientists nevertheless express qualified doubts over it. Similarly, the effect of human activities, considered even by this report to be the main cause for climate change, is also questioned by some scientists. Either way, the 22 chapters of the report provide a good problem summary from the perspective of the majority opinion of experts worldwide. As far as the individual chapters are concerned, the Energy chapter is rather incomplete. It states quite correctly that fossil fuels are a finite resource while completely failing to deal with the key question of securing sufficient amounts of energy in the event that by the year 2030 the global consumption does indeed increase by 60 %.
It is therefore clear that an intensive effort to construct nuclear power stations will be necessitated in the very near future. At present this is the only recognised source of clean energy producible on a large-scale but it has its ideological opponents even in the EP. Until thermo-nuclear fusion has been mastered there will be no alternative to nuclear energy when seeking a clean energy source. With this provision I agree with the report.
The Florenz report establishes a very detailed list of the actions to be taken to combat climate change and to develop support policies. However, it suffers from structural weaknesses with regard to the vital and desirable reorientation of the European Union.
The major defects are financial.
Although the creation of a carbon tax is envisaged, the analysis and implementation of this and also of the systematic carbon offset per product are not included in the 2009-2014 Action Plan. Nevertheless, this is an essential element.
No budgetary figure has been mentioned for the definitive targeted activities and projects, for public infrastructure or innovative industrial policies, for regional development, for aid to local authorities or for research and development.
With regard to industry, the reference to 'legislative instruments' will not suffice.
Likewise, the setting-up of a European Climate Fund is subject to the requirement 'of allowing the market to determine which technologies should be used...'
Therefore, it will favour neither a long-term vision nor the general interest. This is absurd.
Therefore, it is imperative that the EU very quickly looks into the question of a carbon tax, public aid to support a green New Deal and the Community budget for the prevention of climate change.
in writing. - (SV) There is no doubt that the climate is changing. However, it not clear whether this is mainly or largely due to human activity or if it is mainly or largely part of a natural process. There is considerable uncertainty with regard to what is happening and as regards what should be done about it. Yet it is precisely this uncertainty that indicates, for example, that we should take the first steps towards slowing down our carbon dioxide emissions into the atmosphere. That explains why, on a previous occasion, I voted in favour of the proposal to reduce these by 20% by 2020.
The European Parliament's Temporary Committee on Climate Change has now submitted a report on how the EU should act in connection with climate change. The report is very sprawling. It seems as if the Members involved are engaged in appeasing particular interests, such as agriculture and tourism. At the same time, the report demands more funding and new mechanisms, and in practice is proposing major steps towards a centralised planned economy with propaganda campaigns in schools and after-school recreation centres controlled from Brussels.
The report is so far removed from the key issues that I found myself forced to vote against it. We cannot carry on saying 'yes' to everything that is tabled in order to demonstrate our justified concern, uncertainty and willingness to act with regard to the issue of climate change.
in writing. - I support this report which reinstates the EU's short-term commitment of reducing emissions by 30% by 2020 if there is an international agreement. It also reinstates the target included in the Bali roadmap, that industrialised countries should reduce emissions by 80% by 2050. I welcome this report which urges the Commission and Council to adopt a leadership role in the upcoming post-Kyoto talks in Copenhagen and calls for minimum EU energy-efficiency standards for new and refurbished buildings. The report calls on ECONFIN to introduce reduced VAT rates for renewable energy and energy-saving products.
I support the call for economic incentives such as a carbon trading system for countries to protect their tropic rainforests, and a call for energy efficiency measures to be adopted at local and regional level to combat energy poverty.
The European Union's adoption of this report proves that it is actively involved in combating the adverse effects triggered by climate change. Global warming is one of the most complicated issues which the whole planet is facing. This is why a joint effort is required involving all countries. The more than 150 recommendations included in this report cover most of the areas where improvements can be made to achieve the European objective of reducing the rise in temperature to 2ºC.
To ensure that this objective is achieved, every single person needs to be actively involved and properly informed about how to protect the environment and assume their responsibility towards future generations.
The European Economic Recovery Plan supports the battle against global warming not only by allocating funds for the development of innovative technology, but also by using ways which will boost energy efficiency. Investment in research and innovation will enable the development of clean technologies in response to the challenges posed by climate change.
I feel that the measures being proposed are achievable and can be implemented in the medium and long term. Even though most countries are facing a number of economic and financial problems, particular attention must be focused on halting the adverse effects of climate change.
in writing. - I was happy to support the final report from the Temporary Committee on Climate Change.
Today's report from Mr Florenz is based on scientific principles and maps out the challenges that face our society in various fields like transport, land-use, energy and waste management. The current economic crisis should not be used as an excuse to row back on our climate commitments. Some less progressive forces have tried to use the economic downturn as an excuse to renege on the necessary climate commitments. This should be seen not only as the cynical ploy it is, coming from forces not in the least bit interested in facing up to the realities of climate change, but also as short-sighted in the extreme.
I specifically reject the notion that nuclear power has any role to play in the green economy of tomorrow and beyond. Ireland must remain a nuclear-free island. Clean and renewable energy sources should be the basis of our energy supply, not the dangerous short-term folly of nuclear power.
I wish you all a good day. I give my full backing to the report and I would like to thank you, Mr Florenz, for a detailed report on the European Union's future policy on climate change. It is terrible that global climate change is influencing and will influence our environment and thereby our health and our society. We therefore have a duty to progress towards agreement on a policy that will help reduce the factors contributing to a future catastrophe.
Since the decision of Parliament in April to set up the Temporary Committee on Climate Change, the negotiations on assistance in integrating European responses within a global context have been successful. However, we must continually reassess our concerns with respect to reduction targets, energy consumption and the role of agriculture. Through cooperation we will perhaps be able to reduce carbon emissions and slow down the process of global warming in Europe and throughout the world.
As Mr Florenz has said, there is more than one way to tackle climate change but we know that it is right to begin with improvements in efficiency and in the management of resources. Global climate change is damaging to our environment, to our current way of life and to the opportunities of future generations. We must do our best to slow down this process if not to halt it. I thank you all.
in writing. - (NL) Although this report received my backing during the final vote, this does not stop me from expressing serious objections to certain sections of it. I do not think that the cultivation of feed crops for intense livestock breeding adversely affects the climate. Nor do I believe that a European soil directive should be introduced to address the problem of climate change.
In the current economic climate, it is becoming increasingly difficult to finance investments in clean technology and green energy, which are so necessary in the battle against global warming. This is why I would like to join with my fellow Members who support this report and propose measures aimed at increasing 'intelligent' investments, which is a solution not only for the climate crisis, but also for the credit crunch because it has the potential to generate new jobs.
One such measure is the Commission's draft regulation, being debated in Parliament, which stipulates that Member States may finance, from structural and cohesion funds, large-scale public work programmes for residential renovation. This can bring numerous benefits. For instance, low-income families can receive financial assistance to help them modernise their heating systems and can enjoy substantial savings on their maintenance bills. In addition, this measure will also help reduce Europe's energy dependency, which is a priority in light of the recent energy crisis Europe experienced.
in writing. - This report tackles key issues relating to climate change, such as a call to significantly reduce greenhouse gas emissions, promote renewable energy sources and improve energy efficiency.
We are currently facing a situation where the effects of climate change and global warming are creeping up on us faster than we had previously imagined. For this reason, it is imperative that environmental policy remains a top priority for the EU and individual Member States.
Along with the Climate and Energy Package adopted in December, the EU clearly now leads the way in terms of environmental legislation and is in a position to encourage countries outside of Europe to follow suit and promote policies which seek to tackle climate change.
We simply cannot afford to ignore this issue and wait fifty years to see what the consequences may be.
I voted in favour of this report because it provides a 'roadmap in 12 action points' of the future integrated policy on climate change.
The report emphasises the importance of the EU and other industrialised nations setting, as a group, a medium-term target for cutting greenhouse gas (GHG) emissions by 25-40% by 2020, as well as a long-term target of an 80% cut by 2050, compared to 1990.
In order to achieve these objectives and adapt to climate change, funds amounting to approximately EUR 175 million per annum must be provided at EU level. This involves the creation of a climate fund, financed by the revenue from the emission trading scheme and/or equivalent private funds in Member States, in order to provide the investments and solidarity required for financing a future climate policy.
Particular attention must be focused on research to ensure scientific support for the development and implementation of 'clean' technologies. The environmental policy must be used as an opportunity for the strategy to adapt to the effects of climate change. It must also be applied correctly and across sectors in tackling the effects of the crisis through creating new 'green' jobs in competitive enterprises.
in writing. - (PL) So far, during various legislative periods, thirteen European Parliament resolutions have been tabled on the subject of climate change. In spite of the efforts of both the Commission and Parliament, this matter continues to spark controversy. Mr Florenz's report does not change the position of those who are not convinced of the decisive influence of human activity on climate change which has, for millions of years, only ever been subject to the laws of nature.
A further problem involves the very idea of an integrated policy for all European countries. Bearing in mind that the report makes no reference to the specific circumstances of the new Member States or, more importantly, to the efforts they have made since 1989 to reduce pollution and greenhouse gas emissions, there can be no talk of an integrated approach. Different countries have the right to set different objectives. Countries must have the right to choose the technology they use to obtain energy. With regard to the recommendations to the Commission on establishing a binding 20% target for improving energy efficiency, it seems that the suspicion that expensive, foreign energy technology is being surreptitiously promoted is not unfounded.
I voted for the Florenz Report. It is an excellent piece of work because this report details a wide range of measures to be taken in areas as diverse as energy, biofuels, energy efficiency, mobility, tourism, agriculture and livestock breeding, soil protection and water management, and also waste and resource management, future themes, education and training.
The excellent work of the Temporary Committee on Climate Change set up on 25 April 2007 is visionary and its proposals against climate change deserve to be supported by all those involved in political, economic and social life.
A huge range of subjects is covered in the debate on Europe's future integrated policy on climate change and should guide us in the search for reasonable, feasible, science-based solutions. A bigoted debate, rejecting any science other than the official version, ignoring the need for research and forgoing the uncertainties of scientific research, turns science into dogma, and dogma is of little use to political decision makers.
Our priority must therefore be to focus on diversified and efficient energy production and consumption that can reduce our dependency and guarantee the quality of life that we want for everyone, Europeans and non-Europeans alike.
We are therefore faced with a huge scientific challenge, in which the public authorities have a duty to prioritise investment in research and development and also, in particular, insofar as they are market operators themselves, to foster the creation of profitable markets for more energy-efficient products. Climate change calls for us to take a step forward in development, not a step back. Let us make the effort.
in writing. - The targets set by the EU to reach a coordinated reduction are vital if there is to be corresponding change for the better in our environment.
I voted to improve the structure of this coordination by use of a variety of sources - including the beneficial effects of safe nuclear energy production - all of which needs to be reviewed in the light of advice from national inspectorates and changes in technology.
Given that funding is necessary I voted too in favour of ETS auctioning revenue to be used to meet the costs of any changes needed. This includes investment in new technology.
An Emissions Trading Scheme for aviation, whilst it may have only a marginal effect, is still an appropriate way ahead.
in writing. - The debate on an integrated policy on climate change is vital if we want a 50% cut in carbon emissions by 2050.
I voted to adopt Mr Florenz's report entitled '2050: the future begins today - Recommendations for the EU's future integrated policy on climate change'. This report was drawn up by the Temporary Committee on Climate Change, which was appointed in June 2007.
The report is a specific list of recommendations concerning reductions in carbon dioxide emissions, to be implemented by the Community bodies (mainly the European Commission) and the Member States. In order to achieve these objectives, it will also be necessary to take action at local level.
Changes in our climate are sudden and have serious negative consequences. The EU and the industrialised nations should adopt the target of reducing greenhouse gas emissions by between 25% and 40% by 2020 and, in the long term, aim to reduce emissions by 80% by 2050, in comparison to 1990 levels.
The remaining recommendations contained in the report include partnership and cooperation, in the field of solar energy production, with third countries in the Mediterranean basin, achieving zero net energy consumption in new residential buildings by 2015, and in all new buildings by 2020, with the option of expanding this target in the long term and including renovated buildings. The plans also include the creation of a European renewable energy community, with the aim of supporting research and development activities to develop groundbreaking new technologies.
in writing. - (DE) I have abstained from voting on the climate change report. This does not mean that I believe the entire report to be bad. However, it did combine correct scientific data and false polemics. All the work done by the committee was one-sided and the wide range of scientific opinion was not reflected. It is not possible to produce a balanced report on this basis. Unfortunately this type of approach has become more common in the run-up to the European elections.
in writing. - (FR) I voted in favour of the Fava report on the draft directive on sanctions against employers of illegal immigrants.
According to the Commission's figures, between 4.5 and 8 million third-party nationals are living illegally within the European Union and are therefore the favoured targets of unscrupulous employers benefiting from illegal labour.
It is imperative for us to highlight these practices, which are unworthy of a Europe where respect for basic human rights should apply to everyone. The time has finally come to emphasise the responsibility of those who profit from these particularly vulnerable people. We must stop criminalising these victims by stigmatising illegal immigrants. With regard to the measures we are advocating here, it is not only a question of penalising dishonest bosses but also of defending a specific number of social rights such as the right to be represented by a trade union.
However, we should not cry victory too soon because the threat of sanctions is not enough, rather we must have the necessary legal control instruments in place. Only then will we be able to implement an effective common immigration policy.
in writing. - (SV) The European Parliament has today voted on the report by Mr Fava (Socialist Group in the European Parliament, Italy) relating to the consequences for employers of illegally staying third-country nationals in the EU.
Since the report charges Member States with the responsibility of imposing sanctions under criminal law, we Swedish Conservatives have chosen not to give it our support.
I support the Fava report, which we will use to impose harsher punishments on employers using illegal labour.
Fines should henceforth include costs of returning workers to their country of origin and payment of arrears (salaries, taxes and social security contributions). Other proposed sanctions range from exclusion from public grants to temporary or permanent closure.
Let us emphasise three key points in the system: firstly, the signal sent to unscrupulous or dishonest employers by imposing criminal sanctions in the most serious cases of exploitation of illegal labour, such as the employment of minors in particularly unsuitable working conditions or where the worker is a victim of people trafficking. Next, the possibility of less stringent provisions for private individuals if the private employment conditions are in order. Finally, the liability of companies involved in the subcontracting chain, if it can be proven that they knew about the employment of illegal immigrants by the subcontractor.
Finally, let us not forget that it is a matter of minimum standards (every State is free to increase sanctions against employers and protection for illegal immigrants) and that there is a clause for revision every three years enabling us to adjust our aim based on experience.
The report drafted by our fellow Member is a first step towards combating illegal employment and reducing one of the most serious aspects of cross-border crime. Whereas until now, countries' policies have focused more on how to prevent illegal immigrants gaining access to the labour market, from now on, we are tackling the problem at its root by punishing employers who profit from the vulnerability of illegal immigrants.
The majority of these employees work in the agricultural sector and there are countless cases where the conditions that these people have to put up with are inhumane, very often without being paid. The regulations we are proposing will not only punish the employers, but will also ensure that workers receive any pay owing to them. We needed provisions of this kind to set out standard regulations at Community level for punishing employers as, in the majority of cases, a steady stream of people is supplied by transnational human trafficking networks.
We must not interpret this report as meaning that the EU's borders are going to be closed, but as a reinforcement of the Community preference principle. Bearing in mind the demographic profile of the majority of Member States, we need to keep the labour market borders open, but with the proviso that the flow of workers is legal and suited to the Community's needs.
in writing. - (FR) I am delighted with the adoption, by a very large majority, of the draft directive, which is of fundamental importance in the fight against illegal immigration and is essential for the implementation of a common global immigration policy.
Illegal employment is the principal source of attraction for those thousands of men and women crossing our borders every day imagining they will find a decent job to feed their families. In reality, they only become the slaves of certain employers who use and abuse their situation of vulnerability and ignorance of their rights in order to exploit them and use them as cheap labour.
This directive sends a double signal: one with regard to fraudulent employers who will no longer be able to abuse the situation with impunity, and the other with regard to potential illegal immigrants who will be discouraged by stricter conditions of access to legal employment.
The compromise negotiated with the Council is satisfactory and we can only hope for the rapid implementation of this directive by the Member States in order to put an end to this situation of vulnerability suffered by thousands of people in Europe.
We can only endorse the general ban on the employment of illegal workers to discourage illegal immigration. In the same way, we can only endorse sanctions against employers who resort to this type of labour, often to abuse it, and who are nothing other than modern-day slave traders.
However, I have some reservations. Once again the European Union is benefiting from a case based on Community law (first pillar) in order to extend its competences with regard to the harmonisation of the criminal law of the Member States, with the notable exception of Ireland and the United Kingdom however, who have exercised their opt out recognised by the treaties.
I then recall what happened in France following strike action in a fashionable restaurant in Neuilly favoured by President Sarkozy: bosses claimed to be victims of a too rigid labour market or protectors of a workforce to whom they paid the legal minimum, and it became easy for illegal immigrants to obtain legal status through working - a situation that this directive will further reinforce by promising regularisation for those who report their employer.
I am afraid that in reality, in countries as lax as France in this regard, all this will not limit the influx of illegal immigration.
This report has various merits.
The first is that it has an educational objective. It establishes the alarming fact of the increase in illegal immigration in Europe, immigration estimated at between 4.5 and 8 million according to the Commission's own figures, and it specifies the sectors of the economy where illegal labour is most concentrated: construction, agriculture, cleaning, hotels and restaurants.
The second is that it intensifies the fight against moonlighting, in particular by introducing financial and criminal penalties for employers of illegal immigrants.
Unfortunately, the limits to this report are also numerous. There is nothing about measures to stop these intermittent floods of illegal immigration. The re-establishment of internal border controls is not even being considered.
Furthermore, in times of social and economic crisis and sharply rising unemployment, the prime necessity for the countries of the European Union is to protect their jobs, and so it is essential to implement national and European policies of social protectionism. We must reserve jobs for French people in France and for Europeans in Europe. It is a question of applying the principles of national and European preference and protection as essential conditions for the economic and social recovery of the countries of the European Union.
in writing. - (DE) I am voting in favour of Claudio Fava's report on sanctions against employers of illegally staying third-party nationals.
We must put a stop to the employment of illegal immigrants, both in order to protect them from exploitation and to prevent the economy of the country in question from being damaged.
The most important issue is not to punish the illegal workers from third-party states, but to penalise the employers, who are in a much stronger position.
in writing. - I support the introduction and enforcement of sanctions against employers of illegally resident immigrants. This report includes minimum rules for criminal sanctions against employers, and inspections are to be made in the sectors of activity most open to abuse, though in Scotland we are already protected by the Immigration, Asylum and Nationality act 2006.
I voted for the draft directive, which tackles the widespread menace of illegal immigration which often gives rise to exploitation. There are in fact between 4.5 and 8 million illegal immigrants in the European Union working in construction, agriculture, hotels and other sectors. We must strengthen the fight against illegal immigration by introducing various types of sanctions against the employers of these illegal immigrants at European level.
It is in fact a matter of giving companies a sense of responsibility and thus contributing to the strengthening of the fight against illegal immigration.
in writing. - (FR) I am pleased that the European Parliament has today adopted, by a large majority, the draft directive seeking to impose sanctions against employers of illegal immigrants.
This 'sanctions' directive fits into the EU's strategy to combat illegal immigration, which includes the 'blue card' promoting selective immigration and the 'return' directive.
Moonlighting is a menace to the European economy, all the more so within the context of the current economic crisis.
The EU still seems to be an eldorado in the eyes of many illegal immigrants; they often find work and a quality of life here which they cannot find in their own country.
It is estimated that there are between 4.5 and 8 million third-country nationals living illegally in the EU, generally finding work in the construction, agriculture, domestic work and hotel sectors. They do poorly paid jobs, often bordering on exploitation.
Unscrupulous employers benefit from these illegal workers who are prepared to work for very poor rates and in dangerous conditions.
Thanks to today's vote, employing illegal workers will henceforth cost employers dear and may even put them in prison.
in writing. - (IT) I voted in favour of Mr Fava's report providing for sanctions against employers of illegally staying third-country nationals. I share the concern expressed by the rapporteur over the social consequences of this phenomenon and the conditions of exploitation in which these migrants work.
Unscrupulous employers take advantage of illegal immigrants to fill poorly paid, unskilled jobs that no one else wants to take on. Furthermore, illegal work should be considered as nothing less than a social evil, since it can depress wages and working conditions, as well as distorting competition between businesses. I therefore applaud Mr Fava's initiative, aimed at protecting the rights of these vulnerable people.
in writing. - (EL) The Commission proposal for a directive and the related report by the European Parliament on the imposition of sanctions against employers of illegally staying third-country nationals are a monument to hypocrisy and deceit. The real objective is not to impose sanctions against employers who barbarically exploit immigrant workers; on the contrary, it is to punish, arrest and violently deport immigrants to their countries of origin. It is one of a set of measures in the EU's anti-immigration policy, as expressed in the 'Immigration Pact', and follows on from the notorious 'directive of shame' providing for 18 months' detention of 'illegal' immigrants, their deportation and a ban on their entering EU territory for 5 years.
In fact, the proposal for a directive and the European Parliament report, which goes in precisely the same direction, intensify the repressive measures against immigrants, methodise their social exclusion and essentially facilitate their even more savage exploitation by capital.
The Communist Party of Greece votes against both the report and the Commission's proposal for a directive.
It supports the just demands of immigrants, their legalisation, the abolition of black and undeclared employment, an increase in wages and salaries, equal pay for an equal day's work and the full safeguarding of social and civil rights.
in writing. - (PT) I voted in favour of the motion for a resolution on addressing the challenge of energy efficiency through information and communication technologies (ICTs) because I believe ICTs play a crucial role in improving energy efficiency and may result in an estimated saving of over 50 million tonnes of CO2 each year.
The Member States need to make full use of the potential provided by ICTs in order to meet the targets set by the climate and energy package of reducing greenhouse gas emissions by at least 20%, increasing the proportion of energy derived from renewable sources to 20% and achieving a 20% improvement in energy efficiency in the European Union by 2020.
We voted in favour of this report by a Czech Member of this House from our political group because we believe it addresses a subject of the greatest importance: addressing the challenge of energy efficiency through information and communication technologies (ICTs). These technologies can be the driving forces behind greater productivity, growth and cost reductions that make for competitiveness, sustainable development and the improvement of EU citizens' quality of life. That is why we agree with the proposal to suggest to forthcoming Council presidencies that they make the topic of ICTs and their importance in combating and adapting to climate change one of their priorities.
We also think it important for more efforts to be made at every level of decision-making to use all available financial instruments for the deployment and take-up of new ICT-based technological solutions that enhance energy efficiency.
Similarly, given the delay in adopting a systematic approach to intelligent ICT solutions, it is important to raise awareness of these, placing particular emphasis on lower emissions in connection with the development of towns and cities, in particular through the development of intelligent buildings, street lighting and transmission and distribution networks and through the organisation of public transport.
I supported the motion for a resolution on the challenge of energy efficiency through information and communication technologies.
ICT should become the solution of the future for practically all energy-consuming equipment, helping to achieve significant savings in terms of energy consumption. Failing to undertake such action could lead to a significant increase in energy demand, as soon as within the next few years (around 25% in the space of four years).
The greatest savings might be possible in the sector dealing with the production and transmission of electricity. Efficiency should be increased by around 40% in the field of energy production and by around 10% in the field of energy distribution. ICT also contributes to better management of the energy grid, as well as facilitating the integration of renewable sources of energy. Thanks to the application of ICT, significant savings will be possible in terms of the heating, air conditioning and lighting of buildings. This will all contribute to a real reduction in CO2 emissions, both in terms of energy units and on a global scale.
These technologies, including the components themselves, as well as micro- and nanoelectronic systems, and many modern technological approaches (for example, photonics), increase competitiveness and create new opportunities for businesses and the labour market.
Increasing energy efficiency involves reducing energy consumption during the production, transmission and distribution phases, as well as for the end consumer. Bearing in mind that this is achieved by means of technological and behavioural changes, as well as economic changes, aimed at ensuring that the same level of comfort and service is maintained, modern ITC technology should be implemented as widely as possible.
in writing. - (IT) I voted in favour of the motion for a resolution on addressing the challenge of energy efficiency through information and communication technologies.
I would argue, in fact, that alongside the target of cutting greenhouse gas emissions by 20% by 2020, we must also undertake to improve energy efficiency by 20% over the same period. For this reason, I support the motion tabled, which aims to increase awareness, for example through demonstration projects, of the importance of information and communication technologies for improving energy efficiency in the EU economy. These technologies are a driving force behind increased productivity and growth, as well as cost reductions that make for competitiveness, sustainable development and the improvement of EU citizens' quality of life.
I voted for the European Parliament's motion for a resolution on solving the problem of energy efficiency through information and communications technologies as I firmly believe that these technologies can offer viable solutions to this problem.
Energy efficiency is an extremely important topic because we are well aware that the natural reserves from which we obtain our energy are dwindling all the time and will run out at some point. Consequently, I feel that any technology which can be used to achieve energy efficiency is a benefit which society as a whole can enjoy.
in writing. - (PL) The issue of the European Union's energy security has been raised many times in this Parliament, especially by representatives of the new Member States.
The crisis which has, in recent weeks, affected many Member States, has clearly shown how real the danger of having our gas supplies cut off is, and how ill-prepared we are to deal with the consequences.
Europe must finally start to show solidarity in the way it thinks and acts. We must build a suitable transmission infrastructure, create support mechanisms for countries which will lack supplies of raw materials and diversify the sources from which we obtain them. We must seek to find alternative sources of gas and create a system for saving energy and making our consumption of gas more efficient.
I am aware that all of these points have already been raised on numerous occasions in the past, but what good is that if we are still stuck at the drawing board?
in writing. - The importance of energy efficiency and its contribution to meeting our climate change targets cannot be underestimated. Energy efficiency programmes have the potential to create jobs.
I voted in favour of this resolution on the return and reintegration of detainees from the Guantánamo detention centre.
It seems to me that Europe can only congratulate President Obama on his decision to close the detention centre, something that many of us have been demanding for several years. Therefore, this seems to me to be a good opportunity to respond to the request of the USA by putting forward a common position in line with the values of the European Union.
It is essential that we are also able to put our own house in order within our own borders and that the European countries that have allowed the CIA to covertly transfer prisoners are in turn made aware of their responsibilities.
in writing. - (DA) The Danish Liberal Party's MEPs voted against paragraph 4 of the motion for a resolution on the return and resettlement of the Guantánamo detention facility inmates, as we believe that it is the sovereign right of individual Member States to decide whether to accept inmates from Guantánamo should the US administration so request.
We are, of course, in favour of Member States consulting each other regarding possible effects on public security throughout the EU in the event that Member States wish to accept inmates.
in writing. - For many MEPs the existence of the Guantánamo Bay prison became a stick with which to beat America. Personally, I am grateful that the United States yet again took on a disproportionate responsibility for protecting Europe from terrorism.
Nevertheless, I accept that Guantánamo Bay prison should close. That's not because I think that violent terrorists don't need to be locked up; quite the opposite, in fact. But clearly the legal issues surrounding the detention of enemy combatants need to be resolved, and the best way of doing so is by closing Camp X-Ray.
Much as I admire and support America, it must be said that the inmates of Guantánamo are essentially America's responsibility, not ours. They were captured or arrested under American command and should therefore be prosecuted for and detained for alleged offences against America, under American law and on American territory.
I do not support the idea of EU Member States taking responsibility for these extremely dangerous terrorists. However, nor do I think the EU should tell Member States what to do in this regard.
I therefore voted to abstain on this resolution.
in writing. - We have to be very careful when taking decisions like those proposed in this resolution. We cannot just open our arms and welcome everyone released from Guantánamo. Whilst assuring that the ex-detainees are treated with dignity we have to ensure that they are innocent beyond reasonable doubt before taking any decisions. Any haphazard decisions may be fatal if we do not pay the utmost attention.
in writing. - While welcoming the decision to close Guantánamo, I am concerned by the willingness of European countries to admit former detainees who may maintain terrorist links. Given the policy of free movement of people within the EU, the actions of one European country may have repercussions for others at a time when we already face complex terrorist problems. Furthermore, our ability to deport a terrorist suspect is constrained by international conventions (such as ECHR) whose revision is overdue.
in writing. - I support this resolution which welcomes President Obama's closure of the detention facilities at Guantánamo Bay and his other important and related executive orders; Recalls that the United States must bear the primary responsibility for the closure of these facilities including the future of its inmates; However, calls on EU Member States, in the spirit of providing fair and humane treatment for all and reinforcing international law, to respond positively to any request from the United States to aid the resettlement of Guantánamo Bay inmates within the European Union.
However, I am deeply concerned by reports that the Obama administration is to retain the practice of rendition.
We voted in favour of the European Parliament's joint motion for a resolution on the possibility of receiving Guantánamo inmates who have not been charged with offences, since we believe that EU cooperation is essential to reinforce international law and respect for human rights, and to ensure that Guantánamo inmates receive fair, impartial treatment.
We therefore regard the Portuguese Government's initiative and willingness to collaborate with the US Administration in the process of closing the Guantánamo detention facility as an example to be followed by other Member States, in order to support the United States in resolving this complex problem within a framework of respect for human rights and the rules of international law.
in writing. - (PT) I voted against this joint motion for a resolution. In view of its recitals D (third item) and F, I consider it unacceptable that the EU should encourage its Member States to be prepared to take in prisoners released from Guantánamo in response to an ill-advised, demagogic suggestion by the Portuguese Foreign Minister.
In fact, we should not under any circumstances agree to EU Member States accepting detainees believed to be 'potential threats' (recital D); nor should we forget the precedent of the 61 former inmates who have been involved in terrorism since their release (recital F).
Since it is impossible to safely distinguish between those who pose a potential threat and those who do not, it is obvious that the precautionary principle should apply not just in the context of REACH.
Although the joint motion for a resolution includes certain points that we consider positive, particularly where it says that 'the main responsibility for the whole process of closing the Guantánamo Bay detention facility and for the future of its inmates rests with the United States', it does not clarify the terms in which we should regard the extremely serious humanitarian situation in question.
As we have emphasised previously, we oppose any agreement between countries or between the United States and the European Union on the transfer of prisoners detained in Guantánamo. That does not mean that decisions and requests freely expressed by individuals, namely for asylum in Portugal, should not be considered within a framework of respect for national sovereignty, for the Constitution of the Portuguese Republic and for international law.
The resolution, however:
fails to denounce the fact that the detention and illegal transport of citizens have not been questioned by the new US Administration; and
completely ignores the need to discover the whole truth about the violations of international law and human rights committed as part of the so-called 'war on terror', including the responsibilities of the governments of several EU countries regarding the use of their countries' air space and territory for the rendition and transport of illegally detained prisoners.
I warmly congratulate and support the decision of US President Barack Obama to begin the closure of the Guantánamo Bay detention centre. This is an important step towards a new beginning in US policy. I am sure that all EU Member States will support such US policies and will answer President Obama's appeal for cooperation, or help in solving the question of released prisoners, if he asks for this. However, I voted against the resolution article, which urges Member States, 'to be ready to accept Guantánamo prisoners', as I believe this question should be decided independently by each country in the Community. I have no doubt that each one of them, once faced with a concrete case, will respond positively and offer support to the US administration. However, that will represent their own choice and good will and respect for humanitarian and international legal norms.
in writing. - (EL) The Greek Communist Party MEPs voted against the joint motion for a resolution by the political parties in the European Parliament, calling for the immediate release of all detainees arbitrarily arrested and held by the USA at the base in Guantánamo and the immediate and definitive closure of the base which they also illegally maintain on Cuban soil, against the will of the Cuban people and its government.
Rather than this, the resolution calls for a 'fair trial' for anyone the USA considers it has evidence against, calling on the Member States of the EU to accept detainees in their prisons, within the framework of the joint fight against terrorism by the EU and the USA. It is an absolute mockery and complicity to agree to the trial and sentencing of detainees, when we all know the mediaeval torture which they suffered and hence the credibility of any such evidence following years of inhumane imprisonment.
The celebrations and salutations surrounding President Obama are making people delude themselves about the policy of imperialism. As far as this specific issue is concerned, the order for Guantánamo maintains the facility for the CIA to 'abduct terrorist suspects' and take them to secret prisons.
in writing. - (DE) I have voted in favour of the European Parliament's joint motion for a resolution on the return and resettlement of the Guantánamo detention facility inmates, because I welcome the acceptance of Guantánamo prisoners by the countries of the EU. Many EU Member States are jointly culpable when it comes to Guantánamo because, for example, they granted overflying rights for the illegal transport of prisoners.
However, the report contains a few points which make it difficult to vote in its favour.
The torture practices in Guantánamo and, in particular, waterboarding are not explicitly referred to as torture, but instead as 'harsh interrogation techniques which amount to torture and cruel, inhumane or degrading treatment'.
In addition, the amendments tabled by the Confederal Group of the European United Left/Nordic Green Left and the Group of the Greens/European Free Alliance asking for all secret prison camps to be closed, the right of compensation for the victims and an investigation of violations of human rights in relation to Guantánamo were all rejected.
Europe's difficulty in dealing with the decision to close Guantánamo clearly illustrates the gap between intentions based on valid principles and reality, which is replete with difficulties.
The closure of Guantánamo is good news both in itself and symbolically. Closure, however, does not solve the problem for which the facility was created - and which it too failed to resolve - which is how to deal with a threat to national and international security that is marked by entirely different characteristics from those of traditional enemy combatants, for whom international law was designed and is prepared.
Rather than just cooperating in possibly accepting former Guantánamo inmates - a measure that may be necessary but must take account of a number of limitations - Europe, the United States and the international community must cooperate in seeking a stable and lasting legal solution to the challenge posed by international terrorist combatants. Without that, Guantánamo will be followed by another poor solution.
As for our taking in former detainees, not only should there be coordination at European level, but it would be advisable not to take in those who, in other circumstances, would not be granted visas on security grounds. Willingness and caution should be the criteria adopted.
in writing. - (IT) I voted against the joint motion for a resolution on the return and resettlement of the Guantánamo detention facility inmates. In particular, I am firmly convinced that the responsibility for the entire process of closing the Guantánamo detention facility and the future of its inmates rests solely and exclusively with the United States of America.
Moreover, I do not agree with the assertion made in the resolution that the responsibility for respect for international law and fundamental rights rests with all democratic countries, particularly the European Union. We cannot interfere in a matter in which the United States' Government has sole competence. In short, for the reasons cited above, I am opposed to the possible admission of Guantánamo inmates to the EU.
in writing. - All EU Member States must play their part in making possible the closure of the Guantánamo Bay prison. It is no good calling on the Americans to close the place, which the new President is doing, if we cannot shoulder some responsibility.
I welcomed the news of Barack Obama's decision concerning the closure of the Guantánamo Bay prison. During his election campaign, Mr Obama had already underlined that closing this notorious prison would be a priority.
The matter of the return and transfer of the Guantánamo inmates may be a sign of an important shift in US policy in the right direction, namely towards respect for fundamental rights, as well as humanitarian and international law. Now, each prisoner should stand trial. If they are found guilty, they should serve their sentence in a prison in the United States. Those who have not been charged and who voluntarily agree to be repatriated, should be sent back to their countries of origin as soon as possible. Prisoners who cannot be sent back to their country of origin due to a risk of torture or persecution should be allowed to remain in the United States, where they should receive humanitarian protection and compensation. There are currently around 242 prisoners held at Guantánamo. Some of them are there only because there is no safe country to which they can return. These people have not been charged with any crime.
The fight against terrorism is, and remains, a foreign policy priority for both the European Union and the United States. However, we must strongly emphasise that it must always go hand in hand with respect for fundamental rights and the principles of the rule of law.